         Case 1:20-cv-00874-RP Document 33-1 Filed 01/21/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 TANGER MANAGEMENT, LLC;                           )
 TANGER COLUMBUS, LLC; and                         )
 TANGER HOUSTON, LLC,                              )
                                                   )
 Plaintiffs and Counter Defendants,                )
                                                   )
         v.                                        ) CIVIL ACTION NO. 1:20-CV-00874-RP
                                                   )
 HAGGAR DIRECT, INC., and HAGGAR                   )
 CLOTHING CO.,                                     )
                                                   )
 Defendants and Counterclaimants.                  )
                                                   )
                                                   )

                       PLAINTIFFS AND COUNTER DEFENDANTS’
                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs and Counter Defendants Tanger Management, LLC, Tanger Columbus, LLC, and

Tanger Houston, LLC (collectively “Tanger” or “Plaintiffs”) hereby notify the Court of the

following legal authority in support of their pending Motion to Dismiss Counterclaims and Strike

Affirmative Defenses (Doc. 16.): the December 3, 2020 Order in Svap III Riverdale Commons,

LLC v. Coon Rapids Gyms, LLC dba Xperience Fitness, 2020 Minn. Dist. LEXIS 361, No. 02-

CV-20-3652 (Minn. Tenth Judicial Dist. 2020) (attached hereto as Exhibit A.).


       In Svap, the landlord sought to evict the tenant, the operator of a fitness center, for

nonpayment of rent. Id. at *1. The fitness center had been forced to close for several months under

the Minnesota governor’s COVID executive orders and then had reopened at 25% capacity

pursuant to further executive orders. Id. at *2. The tenant argued that the doctrines of impossibility

and frustration excused its rent obligation. Id. at *8. The court found that Tenant did not prove

that it was impossible to pay rent, and that even if it had, the impossibility would have been
         Case 1:20-cv-00874-RP Document 33-1 Filed 01/21/21 Page 2 of 3




subjective rather than objective (Id. at *10), therefore the duty to pay rent was not discharged. Id.

at *14, citing Powers v. Siats, 244 Minn. 515, 520, 70 N.W. 2d 344, 348 (1955). The court also

held that the defense of frustration was inapplicable because the executive orders did not frustrate

the purpose of the lease where the tenant had access to and continued to possess the premises at

all times (Id. at *8) and the lease contemplated the possibility of closure or restrictions caused by

a public authority. Id. at *11 and *13, citing Metro. Sports Facilities Comm’n v. Gen. Mills, Inc.,

460 N.W. 2d 625, 630 (Minn. Ct. App. 1990, aff’d, 470 N.W. 2d 118 (Minn. 1991). The court

said that “it would be patently unfair to force Landlord to uphold its obligations under the Lease,

while excusing Tenant's obligation to pay rent.” Id. at *12. The landlord was granted summary

judgment for eviction.


       Dated: January 21, 2021.

                                              Respectfully submitted,

                                              DENTONS US LLP

                                              Richard L. Fenton
                                              (admitted pro hac vice/IL Bar: 3121699)
                                              233 South Wacker Drive. Suite 5900
                                              Chicago, IL 60606
                                              Telephone: (312) 876-8000
                                              Facsimile: (312) 876-7934
                                              Email: richard.fenton@dentons.com

                                              Uchenna Ekuma-Nkama
                                              (admitted pro hac vice/GA Bar: 957861)
                                              DENTONS US LLP
                                              303 Peachtree Street, Suite 5300
                                              Atlanta, Georgia 30308
                                              Telephone: (404) 527-4000
                                              Facsimile: (404) 527-4198
                                              Email: uchenna.ekuma-nkama@dentons.com
         Case 1:20-cv-00874-RP Document 33-1 Filed 01/21/21 Page 3 of 3




                                            FRITZ, BYRNE, HEAD & GILSTRAP, PLLC

                                            /s/ Lisa C. Fancher
                                            Lisa C. Fancher
                                            Texas State Bar. No. 06800275
                                            221 West Sixth Street, Suite 960
                                            Austin, Texas 78701
                                            Telephone: (512) 476-2020
                                            Facsimile: (512) 477-5267
                                            Email: lfancher@fbhg.law

                                            Attorneys for Plaintiffs and Counter Defendants
                                            Tanger Management, LLC, Tanger Columbus, LLC,
                                            and Tanger Houston, LLC

                                     CERTIFICATE OF SERVICE

      I certify by my signature below that a copy of this notice is being served on the following
by ECF on this 21st day of January 2021:

Eric J.R. Nichols
eric.nichols@butlersnow.com
Christopher Cowan
chris.cowan@butlersnow.com
BUTLER SNOW LLP
1400 Lavaca Street, Suite 1000
Austin, Texas 78701

Jeremy Heep
jeremy.heep@troutman.com
Courtney A. Munnings
courtney.munnings@troutman.com
Karli Cozen
karli.cozen@troutman.com
TROUTMAN PEPPER HAMILTON SANDERS LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799

Attorneys for Haggar Direct, Inc. and Haggar Clothing Co.

                                            /s/ Lisa C. Fancher
                                            Lisa C. Fancher
